United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3449
                         ___________________________

                                 Richard E. Crayton

                                      Petitioner - Appellant

                                          v.

                             United States of America

                                     Respondent - Appellee
                                   ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: October 21, 2021
                               Filed: March 4, 2022
                                  ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

      Richard E. Crayton filed a petition for writ of habeas corpus under 28 U.S.C.
§ 2241, challenging his 2011 conviction for distributing heroin resulting in the death
of another person. The district court 1 dismissed Crayton’s petition for lack of subject
matter jurisdiction and denied Crayton an evidentiary hearing. We affirm.

                                   I. Background

       Crayton was charged in the United States District Court for the Western
District of Wisconsin with distributing heroin resulting in the death of a person—
N.H.—in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). At trial, the government
presented evidence that Crayton distributed heroin to an individual. The individual
then visited his friend N.H., gave her heroin, and watched her ingest the heroin. N.H.
later died from what a medical examiner testified was a heroin overdose. While
Crayton conceded at trial that he distributed heroin to the individual, he disputed the
theory that this heroin killed N.H. Crayton sought to establish the individual also
bought heroin from a separate source the day before seeing N.H., leaving the
possibility that heroin from a different source killed N.H. Crayton also emphasized
an autopsy report showing N.H. had a cocktail of other drugs in her system including
narcotics and sedatives.

      The jury ultimately convicted Crayton of distributing heroin. The jury,
however, was unable to reach a unanimous decision on the special verdict question
of whether N.H.’s death resulted from use of the heroin Crayton distributed. Such a
finding would impose a 20-year minimum “death results” enhancement to Crayton’s
term of imprisonment under § 841(b)(1)(C). 2 Despite this, the government
continued to argue at sentencing for the “death results” enhancement. The district

      1
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Elizabeth Cowan Wright, United States Magistrate Judge for the District of
Minnesota.
      2
       Under § 841(b)(1)(C), anyone who distributes a specified controlled
substance may be sentenced up to 20 years of imprisonment. But “if death or serious
bodily injury results from the use of such substance” the defendant must be
sentenced to a minimum of 20 years of imprisonment. Id.
                                       -2-
court agreed with the government and found “by a preponderance of the evidence
that the heroin that Mr. Crayton distributed was the heroin that caused the death of
[N.H.].” As a result, the court imposed the “death results” enhancement and
sentenced Crayton accordingly.

       Crayton unsuccessfully challenged his conviction—specifically the
application of the “death results” enhancement—on direct appeal. United States v.
Crayton, 455 F. App’x 688, 690–91 (7th Cir. 2011) (unpublished) (rejecting
Crayton’s challenge to his sentence under Apprendi v. New Jersey, 530 U.S. 466
(2000)). Crayton’s attempt to obtain post-conviction relief under 28 U.S.C. § 2255
was likewise unsuccessful. United States v. Crayton, 2013 WL 5350643, at *1
(W.D. Wis. Sept. 23, 2013), aff’d, 799 F.3d 623 (7th Cir. 2015) (unpublished)
(rejecting Crayton’s challenge to his sentence under Alleyne v. United States, 570
U.S. 99 (2013), because Alleyne does not apply retroactively).

       Then, after the Supreme Court’s ruling in Burrage v. United States, 571 U.S.
204 (2014), Crayton requested leave to file a successive § 2255 motion with the
Seventh Circuit. In Burrage, the Court held § 841(b)(1)(C)’s “death results”
enhancement is an element that must be submitted to the jury and found beyond a
reasonable doubt because it increases a defendant’s minimum and maximum
sentence. 571 U.S. at 210. The Court also held the statutory language in
§ 841(b)(1)(C) requires a defendant’s unlawful distribution of the drugs be the “but-
for” cause of the person’s death, rather than a mere contributing factor. Id. at 218–
19. Crayton sought relief under Burrage’s “but-for” standard, but the Seventh
Circuit denied Crayton’s request because Burrage announced a rule of statutory
interpretation rather than a constitutional rule. Thus, the panel held Crayton could
only obtain relief through a petition for a writ of habeas corpus.

      Accordingly, Crayton filed a petition for a writ of habeas corpus, which is
now the subject of this appeal. Crayton filed his petition in the United States District
Court for the District of Minnesota, where he was detained at the time, requesting
the court to vacate his sentence because it was erroneously enhanced under Burrage.
                                          -3-
Crayton argued that Burrage was an intervening change in the law supporting his
claim of actual innocence and that it entitled him to habeas relief. Crayton
alternatively requested an evidentiary hearing.

      The district court ultimately denied Crayton’s petition, concluding it lacked
subject matter jurisdiction over the matter. The district court also denied Crayton’s
evidentiary hearing request.

                                    II. Analysis

       Crayton appeals, arguing the district court erred in dismissing his § 2241
petition and denying his request for an evidentiary hearing. We review de novo a
district court’s decision dismissing a habeas petition filed under § 2241. Jones v.
Hendrix, 8 F.4th 683, 686 (8th Cir. 2021), petition for cert. filed, 90 U.S.L.W. 3177
(U.S. Dec. 7, 2021) (No. 21-857). We review the district court’s denial of a habeas
petitioner’s request for an evidentiary hearing for abuse of discretion. Sittner v.
Bowersox, 969 F.3d 846, 853 (8th Cir. 2020).

                                  A. Jurisdiction

       Federal inmates typically must challenge a conviction or sentence through a
§ 2255 motion to vacate. Jones, 8 F.4th at 686. But § 2255(e) provides a saving
clause that allows an inmate to file a habeas petition if he shows that “the remedy by
motion [pursuant to this section] is inadequate or ineffective to test the legality of
his detention.” We have previously interpreted this provision to allow petitioners to
seek relief under § 2241 if the petitioner shows he had no earlier opportunity to
present his claims. Lee v. Sanders, 943 F.3d 1145, 1147 (8th Cir. 2019); Abdullah
v. Hedrick, 392 F.3d 957, 963 (8th Cir. 2004). If the petitioner fails to carry this
burden, the petition must be dismissed for lack of subject matter jurisdiction. Jones,
8 F.4th at 686.



                                         -4-
      Thus, subject matter jurisdiction here hinges on one question: whether, at the
time of Crayton’s direct appeal and his first motion to vacate his sentence under
§ 2255, Crayton had any opportunity to argue before the Seventh Circuit that
§ 841(b)(1)(C)’s “death results” enhancement requires a showing of but-for
causation. Crayton argues he lacked a procedural opportunity to challenge his
“death results” enhancement because, at the time of his direct appeal and § 2255
motion, he lacked the benefit of Burrage and Seventh Circuit precedent pre-Burrage
foreclosed any argument requiring but-for causation.

       But even if we assume: (1) the sentencing court failed to find Crayton’s heroin
distribution was the but-for cause of N.H.’s death, (2) Burrage applies retroactively,
and (3) pre-Burrage Seventh Circuit precedent did not require but-for causation, the
district court here still lacked jurisdiction over Crayton’s petition. 3 Our decision in
Jones controls. There, we addressed the same issue—whether a change in caselaw,
combined with § 2255(h)’s successive-motions bar, makes § 2255’s remedy
inadequate or ineffective. See Jones, 8 F.4th at 686. Focusing on the plain meaning
of § 2255(e)’s “to test” and “remedy” language, we held that a change in caselaw
does not make § 2255’s remedy inadequate or ineffective. Id. at 686–89; see 28
U.S.C. § 2255(e) (providing an exception when “the remedy by motion is inadequate
or ineffective to test the legality of his detention”) (emphasis added). “[T]he saving
clause is interested in opportunity, not outcome” and does not require the petitioner’s
argument to be successful for § 2255 to provide an adequate remedy. Jones, 8 F.4th
at 687. After all, “[i]t is the infirmity of the § 2255 remedy itself, not the failure to


      3
       These three assumptions are disputed. The parties disagree about whether
the sentencing judge did in fact find Crayton’s distribution of heroin was the but-for
cause of N.H.’s death before imposing the “death results” enhancement. The parties
also disagree as to whether pre-Burrage Seventh Circuit law required a but-for
causation standard. Further, while the government does not dispute Burrage’s
retroactive application, we have yet to decide this issue on its merits. See Ragland
v. United States, 756 F.3d 597, 602 (8th Cir. 2014) (noting Burrage itself is silent as
to whether its holding applies retroactively to cases on collateral review). For the
purposes of this appeal, we need not decide these issues.
                                         -5-
use it or [to] prevail under it, that is determinative.” Id. at 688 (first alteration in
original) (quoting Lee, 943 F.3d at 1147).

       Although we ultimately reject Crayton’s position here, his argument is not
unreasonable. After all, one could reasonably question whether a snowball’s chance
to argue the “but for causation” issue is really an “opportunity” to present the claim.
Nonetheless, the statutory scheme adopted by Congress and resulting caselaw
dictates the result here.

       Under Jones—which we do not question—even if Seventh Circuit law
foreclosed Crayton’s argument that the “death results” enhancement required but-
for causation, this did not render § 2255 legally ineffective or inadequate. At bottom,
Crayton argues his conviction and sentence under 21 U.S.C. § 841(b)(1)(C) is illegal
because the statute itself requires but-for causation. Section 2255 authorizes a
motion challenging a sentence “upon the ground that the sentence was imposed in
violation of the . . . laws of the United States.” 28 U.S.C. § 2255(a). While Seventh
Circuit law during Crayton’s first § 2255 motion may have been inadequate or
ineffective, this does not mean that § 2255’s remedy was itself inadequate or
ineffective to test Crayton’s but-for causation argument. See Jones, 8 F.4th at 688.
Crayton could have argued for a change in the caselaw through en banc review or a
petition for writ of certiorari. In other words, Crayton’s impediment to relief was
existing caselaw, not the remedy provided by § 2255. And because the saving clause
enacted by Congress only provides relief when § 2255’s remedy itself is inadequate
or ineffective, the district court lacked jurisdiction over Crayton’s § 2241 petition.

                              B. Evidentiary Hearing

      Crayton also argues the district court erred in denying his request for an
evidentiary hearing to determine whether a Burrage violation occurred. Under 28
U.S.C. § 2243, “[a] court, justice or judge entertaining an application for a writ of
habeas corpus” must schedule a hearing on the matter unless it is clear from the


                                          -6-
application that a petitioner is not entitled to relief. Here, Crayton falls within this
exception to § 2243’s mandatory hearing.

       As established above, the district court lacked jurisdiction over Crayton’s
§ 2241 petition because he failed to establish that § 2255 was inadequate or
ineffective. Crayton does not argue he has any other procedural mechanism to assert
this claim. Without jurisdiction over the § 2241 petition, the district court could not
“entertain” Crayton’s petition and therefore did not abuse its discretion in denying
Crayton an evidentiary hearing. See 28 U.S.C. § 2255(e) (stating an application for
a writ of habeas corpus “shall not be entertained” if the sentencing court has denied
relief unless “the remedy by motion is inadequate or ineffective to test the legality
of his detention”).

                                   III. Conclusion

      For the reasons set forth above, we affirm the district court’s dismissal of
Crayton’s petition for a writ of habeas corpus. We also affirm the district court’s
decision to deny Crayton an evidentiary hearing on his petition.

STRAS, Circuit Judge, concurring.

       Jurisdictional language has gradually seeped into our opinions on the saving
clause, see, e.g., Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir. 2004), but we have
yet to explain why it clearly restricts the subject-matter jurisdiction of federal courts.
United States v. Kwai Fun Wong, 575 U.S. 402, 410 (2015) (explaining that a “clear
statement” is required). Fortunately, the issue is academic in this case because the
government has consistently argued it does not save Crayton’s filing. When an




                                           -7-
appropriate case comes along, however, we ought to actually decide whether the
saving clause contains the necessary clear statement. 4
                       ______________________________




      4
        Although there is reason to doubt whether the saving clause is jurisdictional,
there is little doubt that clear-statement rules are anti-textual. Among other things,
they require courts to adopt the less natural interpretation of a statute, simply because
there might be a little ambiguity. See, e.g., Amy Coney Barrett, Substantive Canons
and Faithful Agency, 90 B.U. L. Rev. 109, 123–24 (2010) (“Substantive canons are
in significant tension with textualism . . . insofar as their application can require a
judge to adopt something other than the most textually plausible meaning of a
statute.”). And if there is ambiguity about which requirement in a statute is
jurisdictional, it could conceivably require a court to read out explicit jurisdictional
language altogether. See Myers v. Comm’r, 928 F.3d 1025, 1036 (D.C. Cir. 2019)
(holding that a provision using the word “jurisdiction” was not clear enough).
                                           -8-